Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Cancel claims 5-8.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 5-8 directed to an invention non-elected without traverse.  Accordingly, claims 5-8 have been cancelled.
Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance:
Instant claims 1-4 are directed to an alloy plated steel material as set forth in the instant claims.  The closest prior art of record is US 2009/0297881 A1 to Maalman et al as set forth in the office action mailed 1/13/2022.  Maalman discloses numerous examples of alloy plated steel materials wherein the zinc alloy plated layer has a composition lying wholly within the instantly claimed composition ranges.  In applicant remarks filed 4/13/2022, applicant persuasively argues that the data in the instant specification demonstrates that the disclosed method of manufacturing the alloy plated steel material is critical for achieving the instantly claimed limitation of “wherein the zinc alloy plated layer comprises a Zn single phase and a Zn and Mg mixed phase, and in the Zn and Mg mixed phase, an Zn phase and an Mg-Zn alloy phase have a lamella structure, and an average width of the lamella structure is 1.5 μm or less,” which is sufficient to overcome Maalman.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D WALCK/Primary Examiner, Art Unit 1738